AMENDMENT to NOTES

TO

CONVERTIBLE PROMISSORY NOTE

 

This Amendment No. 1 to the Convertible Promissory Notes (this "Amendment") is
executed as of February 18, 2015 by CROSS CLICK MEDIA, INC. f/k/a Co-Signer,
Inc., a Nevada corporation (the “Maker”); and KBM WORLDWIDE, INC., a New York
corporation, or its assigns ("Holder") to amend the Convertible Promissory Notes
dated June 5, 2014, June 25, 2014, September 24, 2014, and December 4, 2014,
among those parties (the "Notes").

 

The Maker and the Holder desire to amend the Notes and further agree as follows:

 

1.                       Capitalized Terms. Except as expressly provided in this
Amendment, all capitalized terms used in this Amendment have meanings ascribed
to them in the Notes and those definitions are incorporated by reference into
the Notes.

 

2.                       Section 1.1 of the Notes shall be deleted and the
following shall be substituted therefor:

“Conversion Rights”.

 

The Holder shall have the right from time to time, and at any time during the
period beginning on the date which is one hundred eighty (180) days following
the date of this Note and ending on the later of: (i) the Maturity Date and (ii)
the date of payment of the Default Amount (as defined in Article III) pursuant
to Section 1.6(a) or Article III, each in respect of the remaining outstanding
principal amount of this Note to convert all or any part of the outstanding and
unpaid principal amount of this Note into fully paid and non- assessable shares
of Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the conversion price (the
“Conversion Price”) determined as provided herein (a “Conversion”); provided,
however, that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Borrower
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 9.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso, provided, further, however, that the limitations on conversion may be
waived by the Holder upon, at the election of the Holder, not less than 61 days’
prior notice to the Borrower, and the provisions of the conversion limitation
shall continue to apply until such 61st day (or such later date, as determined
by the Holder, as may be specified in such notice of waiver). The number of
shares of Common Stock to be issued upon each conversion of this Note shall be
determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to the Borrower by the Holder in accordance with Section
1.4 below; provided that the Notice of Conversion is submitted by facsimile or
e-mail (or by other means resulting in, or reasonably expected to result in,
notice) to the Borrower before 6:00 p.m., New York, New York time on such
conversion date (the “Conversion Date”). The term “Conversion Amount” means,
with respect to any conversion of this Note, the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Holder’s option,
accrued and unpaid interest, if any, on such principal amount at the interest
rates provided in this Note to the Conversion Date, plus (3) at the Holder’s
option, Default Interest, if any, on the amounts referred to in the immediately
preceding clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts
owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof.

 

 

 

3.                       Counterparts and Electronic Means. This Amendment may
be executed in any number of counterparts, each of which will be deemed to be an
original and all of which will together constitute one and the same instrument.
Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the day and year first written above.

 

4.                       Third Parties. Except as specifically set forth or
referred to herein, nothing herein express of implied is intended or shall be
construed to confer upon or give to any person other than the parties hereto and
their permitted successors or assigns, any claims, rights, remedies under or by
reason of this Amendment.

 

5.                       Governing Law. This Amendment shall be governed and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such State and the federal
laws of the United States of America, without regard to the conflict of laws
rules thereof.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

CROSS CLICK MEDIA, INC. f/k/a Co-Signer, Inc.   By: /s /Gary R. Gottlieb Gary R.
Gottlieb Secreatry

 

KBM WORLDWIDE, INC.   By: /s/ Seth Kramer Seth Kramer Title: President 111 Great
Neck Road, Suite 216 Great Neck, NY 11021





2

 

